Citation Nr: 0923477	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  00-18 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent 
disabling for posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Roger L. Sullivan, Agent



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The Veteran had active military service from June 1964 to 
April 1967 and from September 1968 to August 1971.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a July 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, that assigned an initial disability rating of 
30 percent for PTSD.

The Board remanded the appeal for further development in July 
2001.

In May 2002 the RO issued a rating decision granting a 50 
percent rating effective from January 9, 2002.  Subsequently, 
the Board issued a decision in October 2002 granting an 
increased initial rating of 50 percent from February 25, 
2000, the effective date of service connection, but denying 
an initial rating in excess of 50 percent.

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which 
issued a decision in May 2004 vacating the Board's decision 
and remanding the case to the Board for additional 
development.

The Board remanded the case to the originating agency in 
November 2004 for further development.  The case has since 
been returned to the Board for further appellate action. 

In March 2005 the Veteran filed a claim for entitlement for 
service connection for coronary artery disease as secondary 
to the service-connected PTSD and for a total disability 
rating based upon individual unemployability due to service-
connected disabilities (TDIU).  In addition, in February 
2006, the Veteran filed a claim for service connection for 
hypertension.  Those claims have not yet been adjudicated by 
the originating agency and are not currently before the 
Board.  They are referred to the originating agency for 
appropriate action.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial-disability-rating and 
effective-date elements of a service-connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the case at hand, the record does not show that the 
Veteran has been provided adequate notice with respect to the 
disability-rating or effective-date element of his claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
Veteran and his representative a letter 
providing notice that complies with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of any pertinent evidence 
identified but not provided by the 
Veteran.  If it is unsuccessful in 
obtaining any pertinent evidence 
identified by the Veteran, it should so 
inform the Veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


